FILED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF INDIANA ocr 89 2020
INDIANAPOLIS DIVISION
US, CLE “é
UNITED STATES OF AMERICA, ) EVANSVIL | A
)
Plaintiff, )
)
v. ) CAUSE NO.
) [$BO-e¢ BEB Sens- Here
SEAN WRIGHT, )
)
)
Defendant. }

PENALTY SHEET

You have been charged in an Indictment with a violation of the Laws of the United States of
America. The maximum penalties are as follows:

 

 

 

 

 

 

 

 

 

 

Count Statute Years Fine Supervised
Number Release
1 18 U.S.C. § 922(g)(1) 0-10 $250,000 NMT 3
Felon in Possession of Ammunition years
Dated:
SEAN WRIGHT
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth above
and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana

 

 
